 

FILED

UNITED STATES DISTRICT COURT MAR -9 2020
FOR THE DISTRICT OF COLUMBIA
Clerk, U.S. District & Bankruptcy

TALMADGE DERRELL BARNES, ) Courts for the District of Columbia
Plaintiff,
v. Civil Action No. 20-0605 (UNA)
DONALD TRUMP, et al.,
Defendants.

MEMORANDUM OPINION

This matter, brought pro se, is before the Court on review of the complaint and plaintiff's
application for leave to proceed in forma pauperis. The Court will grant the in forma pauperis
application and dismiss the case pursuant to 28 U.S.C. § 1915A (requiring immediate dismissal
of a prisoner’s action upon a determination that the complaint fails to state a claim upon which
relief may be granted).

A “complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to
relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Plaintiff is a prisoner incarcerated at the
Allenwood Federal Correctional Institution in White Deer, Pennsylvania. He has sued President
Donald Trump, Attorney General William Barr, and several other federal officials under the
Freedom of Information Act (“FOIA”), see 5 U.S.C. § 552. Plaintiff claims that the defendants
“are legally responsible for withholding documents necessary for any criminal defense.” Compl.
44. But the FOIA “only authorizes suits against certain executive branch ‘agencies,’ not
individuals.” Flaherty v. IRS, 468 Fed. App’x 8, 9 (D.C. Cir. 2012) (citing 5 U.S.C. § 552(f(1);

Martinez v. Bureau of Prisons, 444 F.3d 620, 624 (D.C. Cir. 2006)).

 
 

Apart from naming the wrong defendants, plaintiff does not allege that an agency has
improperly withheld records responsive to a properly submitted FOIA request. See McGehee v.
CIA, 697 F.2d 1095, 1105 (D.C. Cir. 1983) (FOIA jurisdiction “is dependent upon a showing
that an agency has (1) improperly; (2) withheld; (3) agency records”) (citation and internal
quotation marks omitted)); Marcusse v. U.S. Dep't of Justice Office of Info. Policy, 959 F. Supp.
2d 130, 140 (D.D.C. 2013) (An “agency’s disclosure obligations are triggered by its receipt of a
request that ‘reasonably describes [the requested] records’ and ‘is made in accordance with

999

published rules stating the time, place, fees (if any), and procedures to be followed.’”) (quoting 5
U.S.C. § 552(a)(3)(A)). Rather, plaintiff appears to have requested documents only from the
United States District Court for the Eastern District of Michigan. See Compl. { 7; see id., Ex.
(ECF No. | at 11-12) (Order Denying Motion for Grand Jury Transcripts, United States v.
Barnes, No. 16-cr-20387 (E.D. Mich. Oct. 31, 2018)).! But the FOIA “adopts the definition of
agency contained in 5 U.S.C. § 551 (a)(1)(b), which specifically excludes from its coverage ‘the
courts of the United States.” Maydak v. U.S. Dep’t of Justice, 254 F. Supp. 2d 23, 40 (D.D.C.
2003) (citing 5 U.S.C. § 552(f)). Consequently, the Court finds that plaintiff has not stated a

viable claim under the FOIA. A separate order of dismissal accompanies this Memorandum

Opinion.

DATE: March b , 2020

 

TREVOR N. McFADDEN
United States District Judge

 

| Plaintiff may have prepared a FOIA request for federal government agencies. See ECF No. 1
at 19 (Freedom of Information Act/Privacy Act Request Under Title 5 U.S.C. §§ 552,
552a(d)(a)). He neither has alleged nor given any indication that he ever submitted a FOIA
request to an agency.
